DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 4/19/2021. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
World Intellectual Property Organization International Application Publication No. 2021/127021, to Ahn et al. (“Ahn”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2016/0353440, to Lee et al. (“Lee”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0219329, to Zhou et al. (“Zhou”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-4, 6-8, 13, 14, 16-21, 23-25, and 28-30 are anticipated over Ahn.
35 U.S.C. § 103 – Claims 5 and 22 are obvious over Ahn in view of Lee.
35 U.S.C. § 103 – Claims 9-12, 15, 26, and 27 are obvious over Ahn over Zhou.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/3/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13, 14, 16-21, 23-25, and 28-30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (WO 2021/127021), which claims priority to a U.S. provisional application (No. 62/948,597) and which has been found to provide adequate written description support for the relied upon sections in the rejections below, thus, Ahn is valid prior art under section 102(a)(2).

Regarding claim 29, Ahn teaches:
An apparatus for wireless communication at a user equipment (UE) (Ahn, Fig. 1B, the WTRU 102 is an apparatus for wireless communication (see air interface 116) and can be a UE, see ¶¶ 24, 27, 37), 2comprising: 
3a processor (Ahn, Fig. 18, processor 118, ¶ 37),
4memory coupled with the processor (Ahn, Fig. 18, memories 130, 132, ¶¶ 37, 42); and 
5instructions stored in the memory and executable by the processor (Ahn, ¶¶ 42, 150) to cause the 6apparatus to: 
7monitor a unicast channel using a first semi-persistent scheduling 8configuration for a first downlink transmission from a base station, wherein the first 9semi-persistent scheduling configuration comprises a first set of parameters associated 10with a first coverage level (Ahn, Fig. 14, the “Activated Swarm Network Communication” box, which can be the process as shown in Fig. 4 (see ¶ 134), and which shows “a first semi-persistent scheduling configuration” (RRC Reconfiguration (SPS Config)) sent by a gNB (base station) and has parameters for resource allocation, including parameters affecting coverage, see ¶¶ 121, 126, 143, and the RRC configuration allows the client (UE) to monitor a unicast channel (see ¶ 116 the channel is configured via a “specific SPS resource”) as indicated by the arrow labeled “Service (To gNB)” and “Service (To Client)”, see ¶¶ 121);
11receive downlink control information that is common for a plurality of 12UEs, the downlink control information indicating a second semi-persistent scheduling 13configuration different from the first semi-persistent scheduling configuration, the 14second semi-persistent scheduling configuration comprising a second set of 15parameters associated with a second coverage level of the unicast channel, the second 16coverage level being different from the first coverage level (Ahn, Fig. 14, a group of UEs receives the “New DCI” with second SPS configuration parameters that indicate a second coverage level for the UE to monitor individually, see ¶¶ 131-134, 143); and 
17monitor the unicast channel for a second downlink transmission from 18the base station using the second semi-persistent scheduling configuration comprising 19the second set of parameters associated with the second coverage level (Ahn, Figs. 14, 15, step 1518, ¶ 143, as a result of the “New DCI” and resource change, the subsequent (second) downlink transmissions are monitored on the unicast channel).

Regarding claim 1, which is directed to a “method for wireless communication at a user equipment (UE)” with steps that are virtually identical to the functions carried out by the UE of claim 29, Ahn anticipates each limitation of the claim. For the same reasons as presented in the section 102(a)(2) rejection of claim 29, Ahn anticipates claim 1 under section 102(a)(2).

Regarding claim 30, Ahn teaches:
An apparatus for wireless communication at a base station (Ahn, Fig. 1A, for example, shows base stations 114a, 114b, ¶ 25), comprising: 
2a processor (Ahn, ¶ 150, the base station necessarily has a processor to communicate with the WTRU (i.e., UE), which also has a processor, see Fig. 1B), 
3memory coupled with the processor (Ahn, ¶ 150, the software associated with the processor must be stored in a memory); and 
4instructions stored in the memory and executable by the processor (Ah, ¶ 150) to cause the 5apparatus to: 
6transmit, via a unicast channel, a first downlink transmission to a user equipment (UE) using a first semi-persistent scheduling configuration (Ahn, Fig. 14, the “Activated Swarm Network Communication” box, which can be the process as shown in Fig. 4 (see ¶ 134), and which shows “a first semi-persistent scheduling configuration” (RRC Reconfiguration (SPS Config)) sent by a gNB (base station) and has parameters for resource allocation, including parameters affecting coverage, see ¶¶ 121, 126, 143, and the RRC configuration allows the client (UE) to monitor a unicast channel (see ¶ 116 the channel is configured via a “specific SPS resource”) as indicated by the arrow labeled “Service (To gNB)” and “Service (To Client)”, see ¶¶ 121);Attorney Docket No. PS365.01 (107922.1336)Qualcomm Ref. No. 204488
628transmit, to a plurality of UEs including the UE, downlink control 9information that is common to the plurality of UEs, the downlink control information 10indicating a second semi-persistent scheduling configuration different from the first 11semi-persistent scheduling configuration (Ahn, Fig. 14, a group of UEs receives the “New DCI” with second SPS configuration parameters that indicate a second coverage level for the UE to monitor individually, see ¶¶ 131-134, 143); and 
12transmit, via the unicast channel, a second downlink transmission to the UE according to the second semi-persistent scheduling configuration (Ahn, Figs. 14, 15, step 1518, ¶ 143, as a result of the “New DCI” and resource change, the subsequent (second) downlink transmissions are monitored on the unicast channel).

Regarding claim 18, which is directed to a “method for wireless communication at a base station” with steps that are virtually identical to the functions carried out by the base station of claim 30, Ahn anticipates each limitation of the claim. For the same reasons as presented in the section 102(a)(2) rejection of claim 30, Ahn anticipates claim 18 under section 102(a)(2).

Regarding claims 2 and 19, which depend from claims 1 and 18, respectively, and in addition to the mappings in the rejections of claims 1 and 18, Ahn further teaches “receiving, from the base station, a radio resource control message comprising 3an indication of the second set of parameters associated with the second semi-persistent 4scheduling configuration, wherein monitoring the unicast channel using the second semi-5persistent scheduling configuration is based at least in part on receiving the radio resource 6control message,” as recited in claim 2, and “transmitting, to the UE, a radio resource control message comprising an 3indication of one or more parameters associated with the second semi-persistent scheduling 4configuration, wherein transmitting the first downlink transmission according to the first 5semi-persistent scheduling configuration is based at least in part on receiving the radio 6resource control message,” as recited in claim 19. Ahn, ¶¶ 78, 116, an RRC message includes information (e.g., SG-RNTI) to decode information in a DCI, such as the New DCI transmitted in Fig. 14.

Regarding claims 3 and 21, which depend from claims 2 and 19, respectively, and in addition to the mappings in the rejections of claims 1, 2, 18, and 19, Ahn further teaches “identifying the second semi-persistent scheduling configuration based at least 3in part on receiving the downlink control information and the radio resource control message, 4wherein monitoring the unicast channel according to the second semi-persistent scheduling 5configuration is based at least in part on receiving the radio resource control message,” as recited in claim 3, and “indicating the second semi-persistent scheduling configuration to the UE 3based at least in part on transmitting the downlink control information and the radio resource 4control message, wherein transmitting the second downlink transmission to the UE according 5to the second semi-persistent scheduling configuration is based at least in part on indicating 6the second semi-persistent scheduling configuration to the UE,” as recited in claim 21. Ahn, ¶¶ 78, 116, an RRC message includes information (e.g., SG-RNTI) to decode information in a DCI, such as the New DCI transmitted in Fig. 14.

Regarding claims 4 and 20, which depends from claims 2 and 19, respectively, and in addition to the mappings in the rejections of claims 1, 2, 18, and 19, Ahn further teaches “the second set of parameters comprise 2a quantity of repetitions of the second downlink transmission, a set of time resources, a set of 3frequency resources, or a combination thereof,” as recited in claim 4, and “the one or more parameters comprise 2a quantity of repetitions of the second downlink transmission, a set of time resources, a set of 3frequency resources, or a combination thereof,” as recited in claim 20. Ahn, ¶ 120.

Regarding claims 6 and 23, which depend from claims 1 and 18, respectively, and in addition to the mappings in the rejections of claims 1 and 18, Ahn further teaches:
monitoring the unicast channel using the first semi-persistent scheduling 3configuration comprises monitoring a first set of resources of the unicast channel for the first 4downlink transmission (Ahn, Fig. 4, the RRC Reconfiguration (SPS Config) contains scheduling information for a first set of resources, see ¶¶ 92, 107); and 
5monitoring the unicast channel using the second semi-persistent scheduling 6configuration comprises monitoring a second set of resources of the unicast channel for the 7first downlink transmission, wherein the second set of resources is different from the first set 8of resources (Ahn, Fig. 14, the DCI comprises information for a second set of resources different from the first for monitoring, see ¶¶ 120, 134),

as recited in claim 6, and
transmitting the first downlink transmission to the UE according to the first 3semi-persistent scheduling configuration comprises transmitting the first downlink 4transmission via a first set of resources of the unicast channel (Ahn, Fig. 4, the RRC Reconfiguration (SPS Config) contains scheduling information for a first set of resources, see ¶¶ 92, 107); and 
5transmitting the second downlink transmission to the UE according to the 6second semi-persistent scheduling configuration comprises transmitting the second downlink 7transmission via a second set of resources of the unicast channel different than the first set of 8resources (Ahn, Fig. 14, the DCI comprises information for a second set of resources different from the first for monitoring, see ¶¶ 120, 134),

as recited in claim 23.

Regarding claims 7 and 24, which depend from claims 6 and 23, respectively, and in addition to the mappings in the rejections of claims 1, 6, 18, and 23, Ahn further teaches “the second set of resources comprises 2more time resources than the first set of resources, more frequency resources than the first set 3of resources, or a combination thereof,” as recited in claim 7, and “the second set of resources comprises 2more time resources than the first set of resources, more frequency resources than the first set 3of resources, or both,” as recited in claim 24. Ahn, ¶ 120, for example, more bandwidth (i.e., frequency) may be allocated to one of the resources (such as the second) depending on demand.

Regarding claims 8 and 25, which depend from claims 6 and 23, respectively, and in addition to the mappings in the rejections of claims 1, 6, 18, and 23, Ahn further teaches “the second set of resources comprises 2at least the first set of resources,” as recited in both claims. Ahn, ¶¶ 120, 134, the adjustment may be to any number of parameters but does not need to be all of them, thus, an adjustment may still be signaled but there is overlap in with the first set of resources or more, such as more PRBs.

Regarding claims 13 and 28, which depend from claims 1 and 18, respectively, and in addition to the mappings in the rejections of claims 1 and 18, Ahn further teaches:
the downlink control information comprises the second set of parameters 3associated with the second semi-persistent scheduling configuration (Ahn, Fig. 14, the new DCI contains a second set of parameters, ¶¶ 120, 134); and 
4monitoring the unicast channel using the second semi-persistent scheduling 5configuration is based at least in part on the downlink control information comprising the 6second set of parameters (Ahn, Fig. 14, the DCI comprises information for a second set of resources different from the first for monitoring, see ¶¶ 120, 134),

as recited in claim 13, and
the downlink control information comprises one or more parameters 3associated with the second semi-persistent scheduling configuration (Ahn, Fig. 14, the new DCI contains a second set of parameters, ¶¶ 120, 134); and 
4transmitting the second downlink transmission according to the second semi- 5persistent scheduling configuration is based at least in part on the downlink control 6information comprising the one or more parameters (Ahn, Fig. 14, the DCI comprises information for a second set of resources different from the first for monitoring, see ¶¶ 120, 134),

as recited in claim 28.

Regarding claim 14, which depends from claim 1, in addition to the mappings in the rejection of claim 1, Ahn further teaches “monitoring the unicast channel for the 2second downlink transmission comprises: 3monitoring the unicast channel using the first semi-persistent scheduling 4configuration,” as recited in the claim. Ahn, Figs. 4 and 14, ¶¶ 92, 107, 134, prior to changing the resources, as in Fig. 14, the unicast channel would be monitored for DCI.

Regarding claim 16, which depends from claim 1, in addition to the mappings in the rejection of claim 1, Ahn further teaches “receiving the second downlink transmission based at least in part on 3monitoring the unicast channel using the second semi-persistent scheduling configuration,” as recited in the claim. Ahn, Figs. 4 and 14, ¶¶ 92, 107, 134, prior to changing the resources, as in Fig. 14, the unicast channel would be monitored for DCI and the first and second SPS configurations can overlap, see ¶¶ 120, 134, thus, the unicast channel can be monitored based on both.

Regarding claim 17, which depends from claim 1, in addition to the mappings in the rejection of claim 1, Ahn further teaches “the downlink control information 2comprises a group-common downlink control information,” as recited in the claim. Ahn, ¶¶ 120, 134, at least group information is transmitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO 2021/127021) in view of Lee (U.S. 2016/0353440), both of which are in the same field of wireless resource allocation as the claimed invention.

Regarding claims 5 and 22, which depend from claims 1 and 18, respectively, Ahn does not teach the additionally recited limitations. Lee remedies this and teaches “monitoring the unicast channel using the first semi-persistent scheduling 3configuration comprises monitoring for a first quantity of repetitions of the first downlink 4transmission; and 5monitoring the unicast channel using the second semi-persistent scheduling 6configuration comprises monitoring for a second quantity of repetitions of the second 7downlink transmission, the second quantity of repetitions being greater than the first quantity 8of repetitions,” as recited in claim 5, and “transmitting the first downlink transmission to the UE according to the first 3semi-persistent scheduling configuration comprises transmitting a first quantity of repetitions 4of the first downlink transmission; and 5transmitting the second downlink transmission to the UE according to the 6second semi-persistent scheduling configuration comprises transmitting a second quantity of 7repetitions of the second downlink transmission greater than the first quantity of repetitions,” as recited in claim 22. Lee, Fig. 3, there may be at least two CE level windows in which different numbers of repetitions may be monitored, see also ¶¶ 143, 154. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to monitor for a number of repetitions in at least two different configurations, as in Lee, to choose a configuration that will maximize the ability to “correctly receive and/or decode the PBCH and/or MIB” or other transmissions. See Lee, ¶ 192.

Claims 9-12, 15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO 2021/127021) in view of Zhou (U.S. 2021/0219329), both of which are in the same field of wireless resource allocation as the claimed invention.

Regarding claims 9 and 26, which depend from claims 1 and 18, respectively, Ahn does not teach the additionally recited limitations. Zhou remedies this and teaches “transmitting, to the base station via a set of resources, a feedback message 3indicating whether a decoding of the second downlink transmission is successful based at 4least in part on monitoring the unicast channel at the second coverage level associated with 5the second semi-persistent scheduling configuration,” as recited in claim 9, and “receiving, from the UE via a set of resources, a feedback message indicating 3whether a decoding of the second downlink transmission is successful based at least in part 4on transmitting the second downlink transmission to the UE,” as recited in claim 26. Zhou, ¶¶ 264-265, where the decoded message would be monitored/received based on the SPS configuration and acknowledged (i.e., feedback) in the ACK/NACK allocated resources, see e.g., Fig. 3, ¶¶ 126-128, 195. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to send a feedback message in response to successfully decoding a received message, as in Zhou, so the transmitter knows which data blocks were received correctly and those that were not. See Zhou, ¶¶ 44, 272, 309.

Regarding claim 10, which depends from claim 9, in addition to the mappings in the rejection of claim 9, Ahn further teaches “identifying the set of resources based at least in part on an indication within 3the downlink control information,” as recited in the claim. Ahn, Fig. 14, a group of UEs receives the “New DCI” with second SPS configuration parameters that indicate a second coverage level for the UE to monitor individually, see ¶¶ 131-134, 143. Similar to claim 9, Ahn does not teach the remaining limitations. Zhou remedies this and teaches “transmitting the feedback message is based at least 4in part on identifying the set of resources,” as recited in claim 10. Zhou, ¶¶ 264-265, where the decoded message would be monitored/received based on the SPS configuration and acknowledged (i.e., feedback) in the ACK/NACK allocated resources, see e.g., Fig. 3, ¶¶ 126-128, 195. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to send a feedback message in response to successfully decoding a received message, as in Zhou, so the transmitter knows which data blocks were received correctly and those that were not. See Zhou, ¶¶ 44, 272, 309.

Regarding claim 11, which depends from claim 9, in addition to the mappings in the rejection of claim 9, Ahn further teaches “receiving, from the base station, a radio resource control message indicating 3the set of resources,” as recited in the claim. Ahn, ¶¶ 78, 116, an RRC message includes information (e.g., SG-RNTI) to decode information in a DCI, such as the New DCI transmitted in Fig. 14. Similar to claim 9, Ahn does not teach the remaining limitations. Zhou remedies this and teaches “transmitting the feedback message is based at least in part on 4receiving the radio resource control message,” as recited in claim 11. Zhou, ¶¶ 264-265, where the decoded message would be monitored/received based on the SPS configuration and acknowledged (i.e., feedback) in the ACK/NACK allocated resources, see e.g., Fig. 3, ¶¶ 126-128, 195. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to send a feedback message in response to successfully decoding a received message, as in Zhou, so the transmitter knows which data blocks were received correctly and those that were not. See Zhou, ¶¶ 44, 272, 309.

Regarding claims 12 and 27, which depend from claims 9 and 26, respectively, Ahn does not teach the additionally recited limitations. Zhou remedies this and teaches “identifying the set of resources based at least in part on a last repetition of the 3second downlink transmission, wherein transmitting the feedback message is based at least in 4part on identifying the set of resources,” as recited in claim 12, and “indicating, to the UE, the set of resources associated with the feedback 3message based at least in part on transmitting a last repetition of the second downlink 4transmission, wherein receiving the feedback message is based at least in part on indicating 5the set of resources to the UE,” as recited in claim 27. Zhou, ¶ 556, the feedback may be based on a number of repetitions, which necessarily includes the last repetition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to send a feedback message in response to successfully decoding a received message, as in Zhou, so the transmitter knows which data blocks were received correctly and those that were not. See Zhou, ¶¶ 44, 272, 309.

Regarding claim 15, which depends from claim 1, as explained in the mappings in the rejection of claim 1 above, Ahn teaches multiple SPS configurations for downlink transmissions. Ahn, Figs. 4, 14, ¶¶ 92, 107, 120, 134. Ahn does not explicitly teach decoding (or attempted decoding) as recited in the remaining limitations of claim 15. Even so, Zhou teaches that decoding multiple instances of downlink transmissions, and thus when combined with Ahn, makes obvious “attempting to decode the second downlink transmission based at least in part 3on monitoring the unicast channel using the first semi-persistent scheduling configuration; 4and 5attempting to decode the second downlink transmission based at least in part 6on monitoring the unicast channel using the second semi-persistent scheduling configuration,” as recited in claim 15. Zhou, Fig. 1, for example, ¶¶ 264-265, where the decoded message would be monitored/received based on the SPS configuration and acknowledged (i.e., feedback) in the ACK/NACK allocated resources, see e.g., Fig. 3, ¶¶ 126-128, 195. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn to send a feedback message in response to successfully decoding a received message, as in Zhou, so the transmitter knows which data blocks were received correctly and those that were not. See Zhou, ¶¶ 44, 272, 309.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2021/0160879, 2017/0289733, 2018/0049229, 2017/0079064, and 2021/02275770.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413